 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7
 8   JEREMY STROHMEYER,                    )                          3:14-cv-00661-RCJ-WGC
                                           )
 9                Plaintiff,               )                                    ORDER
                                           )
10           vs.                           )                               Re: ECF No. 132
                                           )
11   K. BELANGER, et al.,                  )
                                           )
12                Defendants.              )
     ______________________________________)
13
14          Before the court is Plaintiff’s motion (ECF No. 132) seeking to extend the time within which
15   Plaintiff may complete service upon Defendants Donna Jenkins (“aka Lisa Armstead”), James Keener,
16   Keith Miranda and Michael Bobadilla. Plaintiff’s motion (ECF No. 132) is GRANTED. Plaintiff’s
17   deadline to effect service on these Defendants is extend to and including July 23, 2019. This order
18   extending the time to complete service on the named Defendants should not be interpreted as endorsing
19   Plaintiff’s contention these Defendants “have actively avoided service” (id. at 2) nor should it be taken
20   as an indication the court will be granting Plaintiff’s current motions to effect service by publication
21   (ECF Nos. 131, 133, 134, 135), which the court will be addressing in a separate order.
22          Defendants shall respond to Plaintiff’s Motions to Serve by Publication (ECF Nos. 131, 133, 134,
23   135) on or before Friday, May 6, 2019.
24          IT IS SO ORDERED.
25          DATED: April 24, 2019.
26
                                                           ____________________________________
27                                                         WILLIAM G. COBB
                                                           UNITED STATES MAGISTRATE JUDGE
28
